Citation Nr: 1438957	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-18 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The appellant claims that her deceased spouse had military service in the United States Armed Forces during World War II.  The appellant's spouse died in January 1981, and she seeks benefits as the decedent's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of Philippines.  

The appellant previously filed for and was denied nonservice-connected death pension benefits.  The claim was denied by Board decision dated January 2011, which became final.  See 38 C.F.R. § 20.1100.  

Generally, if a decision is not appealed, the claim will not thereafter be reopened and allowed, except as provided by 38 U.S.C.A. § 7104(b).  One exception to this general rule is that if new and material evidence is submitted, the claim may be reopened and allowed.  38 U.S.C.A. § 5108 (West 2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that this exception is not applicable to pension cases.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (a claim for nonservice-connected pension filed following final denial of previous nonservice-connected pension claim is a new claim not subject to ne and material evidence requirement).  The Court elaborated that "reopening," although occasionally used to refer to other types of claims, applies in its strictest sense only to allow reopening of previously denied claim for service-connected benefits.  The Board finds that the claim herein is accurately characterized.  

The Board notes that the appellant submitted a statement in support of her appeal in June 2014, after the issuance of the May 2014 supplemental statement of the case.  No waiver of original jurisdiction was submitted with this evidence.  However, the evidence submitted advances arguments that are essentially redundant of those raised prior to the May 2014 supplemental statement of the case.  Thus, the Board finds that remand of this case for another issuance of a supplemental statement of the case is not necessary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's sole recognized active service was with the Philippine Scouts from April 1946 to March 1949.  


CONCLUSION OF LAW

The decedent's active service is not qualifying service for VA death pension benefits, and a threshold legal requirement for establishing entitlement to such benefits is not met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

As set forth below, there is no legal basis upon which the benefits sought may be awarded, and the appellant's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts of development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  


II.  Analysis

To establish eligibility for VA disability pension benefits, the claimant must be a Veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2013).  

A "veteran" is generally defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is generally defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  

"Service in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 [Pub. L. 79-190] shall not be deemed to have been active military, naval, or air service for the purposes of any of the laws administered by the Secretary," except generally with regard to (1) certain National Service Life Insurance and (2) title 38, chapters 11 (service connection), 13 (DIC), 23 (burial), and 24 (national cemeteries).  38 U.S.C.A. § 107(b) (2013); see Manlincon v. West, 12 Vet. App. 238, 240 (1999) (widow of appellant of New Philippine Scouts not entitled to nonservice-connected death pension because appellant's service is not considered qualifying active service for VA pension benefits).  

"All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Pub. L. 190, as it constituted the sole authority for such enlistments during that period.  38 C.F.R. § 3.40(b) (2013).  

In the present case, the appellant has submitted her husband's WD AGO Form 53, indicating service in the Philippine Scouts from April 1946 to March 1949.  This form contains a box labeled, "Prior Service" under which appears the word "None."  The appellant further submitted a certificate of honorable discharge from the Army of the United States, noting that the decedent was discharged from the Philippine Scouts in March 1949, and his separation qualification record, which noted that he served from April 1946 to March 1949.  Finally, she submitted a March 1949 letter from the Headquarters of Philippine Command stating that the decedent was "discharged from the Army of the United States" and "served well and faithfully as a Philippine Scout."  In October 1997, official records from the National Personnel Records Service (NPRC) document that the decedent had "Army of the United States/PS" service.  

The evidence of record certifies that the decedent served in the Philippine Scouts from April 1946 to March 1949.  It is not shown that he had any additional active service, despite the appellant's contentions to the contrary.  The appellant contends that her husband had some service between 1941 and 1945 with the United States Armed Forces.  However, the evidence of record does not support this contention.  Moreover, the WD AGO Form 53 specifically noted he had no prior service.  Thus, the Board finds the appellant's contention in this regard to be not credible.  

The decedent's service is not qualifying for VA nonservice-connected VA death pension benefits, as he does not meet the threshold legal requirement for such benefits.  38 U.S.C.A. §§ 107, 1521(j), 1541; 38 C.F.R. §§ 3.3, 3.40, 3.41.  The Board is legally precluded from finding otherwise.  See 38 C.F.R. § 20.101.  Because the law is dispositive on this issue, the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The appellant contends that her husband's service was actually service with the United States Armed Forces because he was commanded by United States Commanders, because the word "New" does not appear on any of the provided documents, and because he was officially discharged from the Army of the United States.  She further argues that he was an assistant gunner during World War II, which earned him a World War II Victory medal, demonstrating "risky action" with the United States Armed Forces.  

The Board finds that the appellant's contentions do not provide a basis for a grant of the benefit sought.  In this regard, the evidence of record specifically demonstrates that the decedent served in the Philippine Scouts, regardless of whether he earned a World War II Victory medal or served as an assistant gunner.  As noted above, the law is quite clear that service as a Philippine Scout does not make him eligible for a nonservice-connected disability pension.  38 U.S.C.A. § 107.  Additionally, the word "new" does not have specific bearing on whether the decedent was a Philippine Scout nor does the evidence indicate that there were two separate groups (Philippine Scouts versus New Philippine Scouts) warranting different treatment under the law.  

Consequently, the appellant has not submitted any information contrary to the findings of the NPRC.  The Board finds that the official documents of record do not indicate that the decedent had any service that would render the appellant eligible for death pension benefits.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. § 3.8(a) (2013).  Thus, the appellant's claim must be denied.  


ORDER

Entitlement to nonservice-connected death pension benefits is denied.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


